Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following:
selecting a cooking cycle/program by the controller for the food to be cooked based on the stored vertically spaced-apart level and the identification of the food to be cooked, wherein at least the capturing images is performed only of the portion of the food to be cooked outside of the cooking chamber (as recited in claim 1); and
determining, based on the comparison, whether the cooked food product has been properly cooked, wherein at least the capturing images is performed only of the portion of the cooked food product outside the cooking chamber (as recited in claim 13);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following recitations:
selecting a cooking cycle/program by the controller for the food to be cooked based on the stored vertically spaced-apart level and the identification of the food to be cooked, wherein at least the capturing images is performed only of the portion of the food to be cooked outside of the cooking chamber (as recited in claim 1); and
determining, based on the comparison, whether the cooked food product has been properly cooked, wherein at least the capturing images is performed only of the portion of the cooked food product outside the cooking chamber (as recited in claim 13);

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following recitations:
selecting a cooking cycle/program by the controller for the food to be cooked based on the stored vertically spaced-apart level and the identification of the food to be cooked, wherein at least the capturing images is performed only of the portion of the food to be cooked outside of the cooking chamber (as recited in claim 1); and
determining, based on the comparison, whether the cooked food product has been properly cooked, wherein at least the capturing images is performed only of the portion of the cooked food product outside the cooking chamber (as recited in claim 13);
are not definite.  It is not definite how the steps of selecting and determining in claims 1 and 13, respectively, occur or are performed.  In particular, it is not definite how the capturing images is performed only of the portion of the food to be cooked outside of the cooking chamber or how this relates to the respective steps of selecting and determining.  As noted above, the specification does not disclose that the capturing images is performed only of the portion of the food to be cooked outside the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
Claim(s) 1-5, 7, 9, 13 and 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110002677 A1 to Cochran et al. (“Cochran”) in view of US 20100015313 A1 to Harris (“Harris”) and further in view of US 20070246453 A1 to Nam et al. (“Nam”).
Cochran discloses:
Regarding claim 1, as best understood: 
activating the distance sensor to determine the vertically spaced-apart level where the food to be cooked is to be placed in the cooking chamber (e.g., camera 60 is continually taking pictures which are being analyzed to determine the position of the pizza, and, once the algorithms which have been trained in the intelligent camera 60 determine that the pizza 35 is in the correct position for cooking, a signal is sent from camera 60 to the control system 15 indicating that the pizza is in the correct position, as disclosed in para 245) (e.g., Fig. 14A-14C and para 245-252); 
storing the vertically-spaced apart cooking level in the associated memory (e.g., the camera's algorithms satisfied that the pizza is in the correct cooking position, as disclosed in para 246, and processors and memory devices may be used to execute routines and perform functionality to achieve the embodiments described herein, as disclosed in para 236) (e.g., Fig. 14A-14C and para 236-252); 

storing the captured images in the associated memory (e.g., processors and memory devices may be used to execute routines and perform functionality to achieve the embodiments described herein, as disclosed in para 236) (e.g., Fig. 14A-14C and para 236-252); 
accessing the captured images and the stored images of food to be cooked in the memory by the controller (e.g., in order to calculate the cooking irradiation program, control system 15 will access information either from its memories, which have been determined from experimentation and research, as to the best ways to use the narrowband irradiation technology to cook the pizza and the pizza toppings, as disclosed in para 246) (e.g., Fig. 14A-14C and para 236-252); 
comparing the captured images to the stored images by the controller (e.g., the identification disclosed in para 246 includes comparing as claimed, and para 251 discloses that the camera 60 is periodically requested by control system 15 to take pictures to verify how the cooking is progressing, and the camera can, therefore, compare the extracted image data from prior to cooking to that which it is acquiring during cooking and verify many different details) (e.g., Fig. 14A-14C and para 236-252); 
identifying the food to be cooked by the controller based upon the comparison (e.g., the identification disclosed in para 246 and 251 as noted above) (e.g., Fig. 14A-14C and para 236-252);  2Serial No.: 15/368,103 Art Unit: 3761 
selecting a cooking cycle/program by the controller for the food to be cooked  based on the stored vertically spaced-apart level and the identification of the food to be cooked (e.g., after the 
placing the food to be cooked into the cooking chamber (e.g., pizza 35 is in cooking chamber 30 as seen in Fig. 14A and 14B) (e.g., Fig. 14A-14C and para 236-252); and 
starting the cooking cycle/program for the food to be cooked (e.g., control system 15 continues through its entire predesigned cooking program, as disclosed in para 249) (e.g., Fig. 14A-14C and para 236-252);
Regarding claim 2, as best understood: the distance sensor performs the further step of focusing the digital recognition device (e.g., 14A-14C and para 236-252);
Regarding claim 3, as best understood: the digital optical recognition device further comprises an optical temperature sensor or IR sensor that measures the temperature of the surface of the food to be cooked (e.g., 14A-14C and para 236-252);
Regarding claim 4, as best understood: the distance sensor and digital optical recognition device are disposed above an opening to the cooking chamber (e.g., 14A-14C and para 236-252);
Regarding claim 5, as best understood: the distance sensor is disposed below and digital optical recognition device is disposed above an opening to the cooking chamber (e.g., 14A-14C and para 236-252);
Regarding claim 7, as best understood: the digital optical recognition device comprises an electronic image sensor (e.g., 14A-14C and para 236-252);
Regarding claim 9, as best understood: the digital optical recognition device further comprises an optical temperature sensor or IR sensor (e.g., 14A-14C and para 236-252);
Regarding claim 13, as best understood: 
signaling that a cooking cycle/program for a food product at a predetermined spaced-apart level is finished (e.g., 14A-14C and para 236-252); 
removing the cooked food product from the cooking chamber (e.g., 14A-14C and para 236-252); 
capturing images of the cooked food product by the digital optical recognition device (e.g., 14A-14C and para 236-252); 
storing the captured images in the associated memory (e.g., 14A-14C and para 236-252); 
accessing the captured images and the stored images of properly cooked food (e.g., 14A-14C and para 236-252); 
comparing the captured images to the stored images by the controller (e.g., 14A-14C and para 236-252); and 
determining, based on the comparison, whether the cooked food product has been properly cooked (e.g., 14A-14C and para 236-252);
Regarding claim 16, as best understood: the digital optical recognition device further comprises an optical temperature sensor or IR sensor that measures the temperature of the surface of the cooked food (e.g., 14A-14C and para 236-252);
Regarding claim 17, as best understood: each of the plurality of cooking cycles/programs includes a plurality of cooking parameters selected from at least one of cooking time, cooking temperature, cooking with hot air, cooking with steam, or cooking with superheated steam (e.g., 14A-14C and para 236-252);
Regarding claim 18, as best understood: each of the plurality of cooking cycles/programs includes a plurality of cooking parameters selected from at least one of cooking time, cooking 
Cochran does not explicitly disclose at least the capturing images is performed only while the portion of the food to be cooked is outside of the cooking chamber (as recited in claim 1).
However, Harris discloses:
Regarding claim 1, as best understood:
capturing images of the food (e.g., food disclosed in para 16, pizza box 150) to be cooked on the at least one food product carrier by the digital optical recognition device (e.g., scanner 125) (e.g., Fig. 1 and para 16-28; for example para 16 discloses that there may be a scanner 125, which may scan either barcodes or other information from the packaging of the food being cooked); 
storing the captured images in the associated memory (e.g., Fig. 1 and para 16-28, wherein para 19 discloses memory and para 22 discloses that the oven scans the UPC and finds the product code information and this is used to look up information from a database that includes a table relating UPCs to cooking information that is related to that UPC); 
accessing the captured images and the stored images of food to be cooked in the memory by the controller (e.g., Fig. 1 and para 16-28, wherein para 22 discloses that the oven scans the UPC and finds the product code information and this is used to look up information from a database that includes a table relating UPCs to cooking information that is related to that UPC as noted above); 
comparing the captured images to the stored images by the controller (e.g., Fig. 1 and para 16-28, wherein para 2 discloses that the universal product code is scanned, and the WiFi connection is used to contact an Internet database that stores cooking instructions for each of a plurality of different items to be cooked items, indexed by their universal barcode and the internet returns cooking instructions in a form that can be read and executed by the oven); 

placing the food to be cooked into the cooking chamber (e.g., Fig. 1 and para 16-28, wherein para 27 discloses that the program indicated by the pizza box will not be started until the pizza has been inserted into the oven); and 
starting the cooking cycle/program for the food to be cooked (e.g., Fig. 1 and para 16-28, wherein para 27 discloses that the program indicated by the pizza box will not be started until the pizza has been inserted into the oven as noted above); and
Regarding claim 13, as best understood:
capturing images of the cooked food product by the digital optical recognition device (e.g., Fig. 1 and para 16-28); 
storing the captured images in the associated memory (e.g., Fig. 1 and para 16-28); 
accessing the captured images and the stored images of properly cooked food (e.g., Fig. 1 and para 16-28); 
comparing the captured images to the stored images by the controller (e.g., Fig. 1 and para 16-28); and 
wherein at least the capturing images is only performed while the portion of the cooked food product is outside the cooking chamber (e.g., Fig. 1 and para 16-28).
Cochran in view of Harris does not explicitly disclose at least the capturing images is performed only of the portion of the food to be cooked outside of the cooking chamber (as recited in claim 1).
However, Nam discloses:
Regarding claim 1, as best understood: wherein at least the capturing images is performed only of the portion the food to be cooked outside of the cooking chamber (e.g., Fig. 2-5 and para 54-57 and 94-104); and
Regarding claim 13, as best understood: wherein at least the capturing images is performed only of the portion of the cooked food product is outside the cooking chamber (e.g., Fig. 2-5 and para 54-57 and 94-104).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Cochran as suggested and taught by Harris in order to conveniently and accurately follow the instructions for preheating an oven and cooking/baking food.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Cochran in view of Harris as suggested and taught by Nam in order to conveniently control the amount of heat applied to an object to be heated and to safely protect the image acquirers.




Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cochran in view of Harris and Nam and further in view of US 9167633 B2 to Ben-Shmuel et al. (“Ben-Shmuel”).
Cochran in view of Harris and Nam discloses substantially all of the features of the claimed invention as set forth above.
Cochran in view of Harris and Nam does not explicitly disclose a CCD sensor or a CMOS sensor.
However, Ben-Shmuel discloses:
Regarding claim 8, as best understood: the digital optical recognition device comprises a CCD sensor or a CMOS sensor (e.g., col 38, ln 58-91).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Cochran in view of Harris and Nam as suggested and taught by Ben-Shmuel in order to obtain an image, optionally including water concentrations and/or dielectric properties of a food item placed on a tray.



Claims 14 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cochran in view of Harris and Nam and further in view of US 6982640 B2 to Lindsay et al. (“Lindsay”).
Cochran in view of Harris and Nam discloses substantially all of the features of the claimed invention as set forth above.
Cochran further discloses:
Regarding claim 14, as best understood: a plurality of cooking cycles/programs (e.g., subroutines disclosed in para 251) are operating concurrently and wherein, upon signaling that a cooking cycle/program is finished, (e.g., Fig. 14A and 14B and para 245-252); and
Regarding claim 15, as best understood: determining whether a food product is removed from the cooking chamber is performed by the distance sensor (e.g., Fig. 14A and 14B and para 245-252).
Cochran in view of Harris and Nam does not explicitly disclose providing a warning if an incorrect food product is removed from the cooking chamber or the step of determining whether an incorrect food product is removed from the cooking chamber, wherein the step of determining is performed by the distance sensor.
However, Lindsay discloses:
Regarding claim 14, as best understood: providing a warning if cooked food product is removed from an incorrect spaced-apart level of the cooking chamber (e.g., the scanner 16 may include any configuration of visual or audible alarm 28 to automatically alert the consumer if the food product 12 that is about to be placed in the storage location, or a food product in storage, has expired or is otherwise undesirable.  In an alternative system, the scanner 16 may be used to scan the products as they are removed from storage and provide similar information; the system 32 may emit any suitable alarm or alert as the food product is placed into or taken from the storage location, as well as a visual explanation or indication as to the reason for the alarm) (e.g., Fig. 1-4 and col 7-8); and
Regarding claim 15, as best understood: determining whether an incorrect food product is removed from the cooking chamber is performed by the distance sensor (e.g., the scanner 16 may include any configuration of visual or audible alarm 28 to automatically alert the consumer if the food product 12 that is about to be placed in the storage location, or a food product in storage, has expired or is otherwise undesirable.  In an alternative system, the scanner 16 may be used to scan the products as they are removed from storage and provide similar information; the system 32 may emit any suitable alarm or alert as the food product is placed into or taken from the storage location, as well as a visual explanation or indication as to the reason for the alarm) (e.g., Fig. 1-4 and col 7-8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Cochran in view of Harris and Nam as suggested and taught by Cochran in order to provide a warning regrading allergies or health concerns.
Response to Amendment
The amendment of 11/18/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.   The remarks begin by noting the claim status and amendments.  
The remarks then address the previous drawings objections and rejections under 35 U.S.C 112.  The remarks note that the Office Action contends that the word "only" is not supported/shown by the Figures nor described in the application. The remarks then state that, in response, Applicant incorporates the previous comments made with respect to the same objection and rejections in the previous office action and that, to avoid further dispute Applicant has amended claims 1 and 13 for clarity. However, the present amendments include subject matter indicated above that is not shown in the figures nor supported by the original disclosure.
The remarks then address the prior art rejection. The remarks state that the rejections are respectfully traversed, and reconsideration is requested. The present amendments and remarks have been considered as set forth above and herein. 
The remarks then state that claims 1 and 13 are amended, respectively, to clarify that "the capturing images is performed only of the portion the food to be cooked (or cooked food product) outside of the cooking chamber" and that this feature clarifies that the claimed invention excludes and is excluded by Cochran. The remarks assert that modifying Cochran with Meade would not attain the claimed invention and that to modify Cochran with Meade to perform these steps outside the cooking chamber would destroy the intended purpose of Cochran.
The remarks then reproduce portions of Cochran and explain that the camera of Cochran MUST be inside the cooking chamber and images of the food inside the cooking chamber must be captured. Cochran requires that the food to be cooked is in position for cooking in order to perform the identification thereof and selecting and performing the cooking sequence of focused, directed and timed irradiation. The remarks further state that Cochran cannot possibly perform the cooking sequence 
The remarks then assert that Meade cannot be used to modify or be "added to" Cochran and state that Meade uses a camera that must be external to the cooking chamber so that the camera can monitor the alignment of the conveyor belt, with relevant portions of Meade reproduced in the remarks.
The remarks then state that Cochran discloses that the camera MUST be inside the cooking chamber so that the cooking process can be followed, and Meade discloses that the camera MUST be outside the cooking chamber so as to view the alignment of the roller and conveyor belt. The remarks assert that the Office Action provides no rationale for combining these two references to avoid the clear teachings of each as to the exclusive position of the camera (inside in Cochran, and outside in Meade) except that each relates to cooking ovens, and that the external camera of Meade is only focused on machine structure (conveyor belt alignment) and there is disclosure or suggestion in Meade to focus the camera on any food product inside or outside of the cooking chamber. The remarks further assert that there is no rationale for modifying or combining Cochran or Meade in either of the two references themselves and that the only teaching of using a camera outside the cooking chamber to capture images of portions of the food when outside the cooking chamber is Applicant's application. 
According to the remarks, the missing link in the combination of Cochran and Meade is a teaching of how an external camera of Meade that views an open end of a conveyor belted oven can see into the closed cooking device of Cochran to follow the cooking process. The remarks assert that, if 
However, it is first noted that amended claims 1 and 13 are presently rejected as obvious over Cochran in view of Harris and Nam as set forth above such that such that the Meade reference is not applied to the present claims. It is also noted that claims 1 and 13 use the open transition “comprising” such that the present combination of Cochran, Harris and Nam are compatible in terms of the present claim scope. 
The remarks also state that Ben-Shmuel and Lindsay do not cure the deficiencies of the combination of Cochran and Meade; however the combination of Cochran and Meade is not applied to the amended claims.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 18, 2022